Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-7 and 14-20 have been examined.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, Claims 1-7 and 14-20 in the reply filed on 01/06/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/08/2019 and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 





Reasons for Allowance
5.	Claims 1-7 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 14, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	dropping the packet by the seat device when the application is not authorized for Internet communication; 
	10dropping the packet by the seat device when the packet is one of a broadcast packet, multicast packet or destined to a second seat device of the in-flight entertainment system; … and
	transmitting the packet to a network device when the application is authorized, and the packet is not a broadcast packet, multicast packet or destined for the second seat device


	Prior art in-flight entertainment systems (note 20090034540, Fig. 18; 20180054418, Fig. 3) that perform packet filtering use a network switch/gateway to perform firewall functions while the claimed invention states “dropping the packet by the seat device”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


El Defrawy et al. (U.S. Patent Application Publication 2018/0054418) teaches firewall filter rules for airplane devices including seatback entertainment devices (note paragraph [0029]) which drop or transmit packets depending on the source and destination addresses and ports (note Fig. 4 and paragraphs [0042] and [0084]-[0085]).

Kim et al. (U.S. Patent Application Publication 2020/0067880) teaches filtering rules for an aircraft network (note paragraph [0044]).

Coleman et al. (U.S. Patent Application Publication 2019/0121962) teaches a host-based firewall that allows or blocks outgoing traffic based on filtering rules (note paragraph [0045]).

Jackowski et al. (U.S. Patent Application Publication 2013/0304796) teaches a client filter that monitors Quality of Service (note Fig. 3 and 4B).

Wright et al. (U.S. Patent Application Publication 2004/0123150) teaches a mobile device that filters outbound packets based on specific applications (note paragraphs [0084], [0089] and [0092]).



Banka et al. (U.S. Patent Application Publication 2017/0033995) teaches a host device that determines if the outgoing bandwidth is below a defined threshold (note paragraph [0054]).

Lissack (U.S. Patent Application Publication 2015/0149611) teaches dropping packets if a bandwidth threshold is met (note paragraph [0113]).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/David J Pearson/Primary Examiner, Art Unit 2438